Citation Nr: 0801098	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin rash of the 
feet.

3.  Entitlement to service connection for a skin rash of the 
axilla (armpits).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from September 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004.  Service connection for tinea cruris was 
granted in a July 2005 rating decision, and that issue is no 
longer on appeal.  Although he stated, in his notice of 
disagreement, that he thought the skin conditions were due to 
Agent Orange exposure, as will be discussed below, the claims 
pertaining to skin conditions are either granted or denied 
due to no current disability, this matter need not be further 
addressed.  


FINDINGS OF FACT

1.  Hepatitis C was first shown many years after service, and 
the hepatitis C virus was not acquired during service.  

2.  A skin disorder of the feet, currently diagnosed as 
onychomycosis, was of service onset.  

3.  A skin disorder of the axilla has not been shown.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Onychomycosis of the toenails was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  A skin rash of the axilla was not incurred in or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in July 2003, 
prior to the initial adjudication of these claims, the RO 
advised the claimant of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, he was informed of the 
specific types of evidence he could submit which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although she was not provided 
with information regarding ratings and effective dates, the 
lack of notice as to those elements would not harm the 
appellant in substantiating her service connection claim; 
therefore, the failure to provide notice of these two 
elements prior to the initial adjudication is harmless error.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that there was no prejudicial 
error in the notice error in this case, and notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
veteran was provided with VA examinations.  The veteran's 
service medical records and identified treatment records have 
been obtained, and he has neither provided nor identified any 
medical or other evidence which has not been obtained.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran, who was awarded two Purple Heart medals for 
shrapnel wounds sustained in Vietnam, had combat service.  In 
the case of any veteran who engaged in combat with the enemy 
in active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  However, this reduced evidentiary 
burden relates only to the issue of service incurrence, and 
not to whether the veteran has a current disability or 
whether a current disability is linked to the incident in 
service; those two questions require medical evidence.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Hepatitis C

The veteran has been diagnosed with hepatitis C, and he 
contends that he was infected with the hepatitis C virus in 
service.  He points out that he was treated for shrapnel 
wounds in service, and maintains that the conditions were not 
sanitary.  He states that he was injected with used needles.  
He also contends that he was given injections with air guns 
which caused bleeding.  He states that he does not have any 
other risk factors commonly associated with acquiring HCV.  
He argues that a huge number of Vietnam veterans are now 
testing positive for hepatitis C.  It is also contended that 
combat exposure is a risk factor. 

The veteran has been diagnosed with hepatitis C, and he 
contends that he was infected with the hepatitis C virus in 
service.  He points out that he was treated for shrapnel 
wounds in service, and maintains that the conditions were 
unsanitary.  He states that he was injected with used 
needles.  He also contends that he was given injections with 
air guns which caused bleeding.  He states that he does not 
have any other risk factors associated with acquiring 
hepatitis C.  He argues that a huge number of Vietnam 
veterans are now testing positive for hepatitis C.  It is 
also contended that combat exposure is a risk factor. 

Service medical records show that in September 1968, the 
veteran was seen for a fragment wound of the right thigh 
which had been cleaned and debrided 3 days earlier.  The 
wound was sutured.  Four days later, the wound was cleaned 
and redressed.  Four days after that, the wound was cleaned 
and the sutures removed.  No further records are contained in 
the service medical records regarding treatment for shell 
fragment wounds, although three scars of the right leg were 
noted on the June 1969 separation examination, and, as noted 
above, the veteran was awarded two Purple Heart Medals.  

After service, private medical records from W. Terlecky, 
D.O., show that in September 1999, the veteran said he had 
been involved in an altercation two years earlier in Mexico, 
in which he apparently sustained a concussion, and "had a 
lot of blood on him."  The assessment was "blood 
exposure," and he was to be tested for HIV.  

On a risk factor questionnaire dated in August 2003, the 
veteran reported a single incident of intravenous drug use, 
which he said occurred in 1970, and involved a new syringe.  
He denied all other listed risk factors, including intranasal 
cocaine, high-risk sexual activity, hemodialysis, tattoos or 
body piercings, sharing razors or toothbrushes, acupuncture, 
a blood transfusion, employment as a healthcare worker, or 
exposure to any contaminated blood or fluids.  

On a VA psychiatric examination in December 2003, the veteran 
reported a past history of significant drug and alcohol 
abuse, including cocaine.  In addition, the veteran reported 
prior arrests, including for running a boat load of marijuana 
in 1970, which he said did not result in "significant" 
prison time, and two arrests for assault he states were 
dismissed.  

According to a lay statement from [redacted] dated in April 
2004, when he and the veteran were both in Vietnam, he 
recalled a time when the veteran was recuperating from a 
shrapnel wound to the left knee in a "pus-dripping" 
bandage.  

A VA examination was performed in June 2005.  The examiner 
noted the history of a one-time intravenous drug use reported 
by the veteran, but also noted that other evidence showed 
that the veteran had a polysubstance abuse history, including 
cocaine use.  The assessment was that the hepatitis C was due 
to illicit drug use and not due to immunizations received in 
service.  

The veteran has medical evidence of the current presence of 
hepatitis C.  As to service incurrence, the veteran, as a 
layman, is not competent to state that he was infected with 
the hepatitis C virus in service; such a determination 
requires medical evidence.  He can provide evidence as to 
risk factors, which he identified as injections with used 
needles, unsanitary wound care, and airgun inoculations.  
However, there is no medical evidence associating any of 
these reported incidents with his current hepatitis C.  The 
only medical evidence addressing the issue resulted in a 
conclusion that hepatitis C was most likely due to illicit 
drug use, and not due to in-service airgun injections.  As 
for any drug use contemporaneous with service, the law 
clearly prohibits service connection for a disease, resulting 
from willful misconduct due to the abuse of illegal drugs.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).

While the veteran disputes risk-factor drug abuse, he does 
admit to a past history of significant drug and alcohol 
abuse.  In addition, the post-service private medical records 
from Dr. Terlecky show that the veteran was involved in a 
fight involving the potential for blood exchange significant 
enough to warrant a test for HIV; this would also pose a risk 
for hepatitis C.  

The veteran contends that Vietnam veterans have a higher rate 
of hepatitis C infection.  Even assuming this proposition is 
true for argument purposes, medical evidence would still be 
required to establish a nexus in the veteran's particular 
case.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, there is an absence of any medical 
evidence linking the veteran's reported in-service incidents 
to the hepatitis C virus.  Moreover, there is no medical 
evidence that the in-service incidents he reported are risk 
factors (except an allegation that he was injected with used 
needles, which was too vague to constitute credible 
evidence), while the veteran had significant illicit drug use 
and a fight involving "blood exposure" after service.  In 
view of these factors, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

 



B.  Skin Conditions

The veteran contends that since he was in Vietnam, he has 
suffered from a recurrent, migratory rash which he believes 
spreads to various parts of his body, most often to the 
scrotum, armpits, and feet.  (As noted in the Introduction, 
the veteran is currently in receipt of service connection for 
tinea cruris (claimed as a rash of the scrotum).

Service medical records show that in July 1967, the veteran 
was treated for athlete's foot.  In August 1968 an 
impetiginous rash of the feet, possibly mixed with some 
fungal element, was noted.  Later that month, he complained 
of infection of the arms, legs, and feet.  On examination, he 
had a mildly infected ingrown left big toenail and infected 
bites of the arms and legs, which were clearing up slowly.  
In June 1969, he complained of a rash he had had for a year; 
the assessment was "tenia" [sic].  

After service, private treatment records show only contact 
dermatitis of the left arm in October 1989, a rash of the 
left arm, thought to be possibly scabies, in April 1991, and 
complaints of an unspecified "rash" in January 1992.  
However on this latter occasion, it was noted that he was 
issued a refill for Naftin, which is an anti-fungal cream 
used for tinea conditions.  In addition, his private doctor, 
W. Terlecky, D.O., wrote that he had had a dermatitis 
involving his feet and scrotum since 1982, which had been 
treated with cortico-steroids as well as anti-fungals.  He 
said that the veteran said the condition had been present 
since Vietnam.  

On a VA examination in June 2005, the veteran stated that he 
had suffered from recurrent rashes in the axilla and between 
the toes of his feet intermittently since Vietnam.  He said 
he had the rash most of the time, but currently, he did not 
complain of the feet or axilla.  On examination, he had mild 
onychomycosis of the nails of the feet.  

The veteran believes that his claimed recurrent rashes are 
all part of the same disability.  However, while he is 
competent to describe his rashes, he is not competent to 
state that the non-contiguous rashes involving different 
areas of the body are part of a single disability.  Moreover, 
there is no medical evidence supporting that assertion.  
Therefore, the claims pertaining to rashes of the different 
body parts must be considered as separate disabilities.  

First, with respect to the feet, documented on one occasion 
in service was athlete's foot, (tinea pedis), a fungal rash 
of the feet.  Stedman's Medical Dictionary, 1837 (27th ed., 
2000).  At another time, he had a foot condition thought to 
possibly involve a fungus, with a tinea rash of unspecified 
location reported on yet another occasion.  Moreover, such a 
condition is consistent with the circumstances of his combat 
service.  After service, he states that he has continued to 
suffer from recurrences of this condition, and records from 
his private doctor indicate a long history of a dermatitis 
involving the feet, with treatment including anti-fungal 
preparations.  On the most recent examination, in June 2005, 
the only condition of the feet present was onychomycosis, 
which is a fungus infection of the toenails.  Stedman's 
Medical Dictionary, 1262 (27th ed., 2000).  However, tinea 
pedis and onychomycosis are both fungal infections, and, 
according to Stedman's, supra, often caused by the same 
dermatophyte (Trichophyton), and the toenails are, after all, 
part of the feet.  Moreover, the veteran had an infected 
ingrown toenail in service.  The medical evidence of the 
presence of a fungal condition involving the feet in service 
and currently, and the credible evidence of continuity, are 
sufficient to place the evidence in equipoise for the 
condition, most recently diagnosed as onychomycosis.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

As to the axilla, no skin condition involving the armpits was 
shown on the VA examination in 2005, nor does the medical 
evidence show any skin disorder of the axilla at any time.  
In this regard, although on a few occasions, various types of 
rashes involving the arms have been noted, no rash has ever 
been described as involving the armpits.  Moreover, Dr. 
Terlecky did not include an axillary condition as one of the 
skin conditions for which he had provided treatment.  In 
particular, without a current disability, there can be no 
service connection.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997).  Thus, as the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  



ORDER

Service connection for hepatitis C is denied.  

Service connection for a skin disorder involving the feet, 
currently diagnosed as onychomycosis, is granted.  

Service connection for a skin disorder of the axilla is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


